PER CURIAM.
Under the facts herein, section 631.67, Florida Statutes (1983), did not furnish a basis for vacating the default judgment in favor of Newkirk. Appellees were required to proceed under Florida Rule of Civil Procedure 1.540(b). Appellees’ motions to vacate the default judgment did not sufficiently allege excusable neglect, nor did they aver the existence of a meritorious defense. Further, the motions were not supported by affidavit or other sworn statement. See B.C. Builders Supply Co. v. Maldonado, 405 So.2d 1345 (Fla. 3d DCA 1981). Thus, the trial court erred in setting aside the judgment in favor of Newkirk.
Accordingly, we reverse and remand with directions to reinstate the judgment.
Reversed and remanded with directions.